Reed, J.,
delivered the opinion of the court.
In the late afternoon on a cold day in January, 1910, the appellee, accompanied by her little daughter, went to the Poplar street station of the Yazoo & Mississippi Valley Railroad Company in Memphis, Tenn., to take a train over that road which departed at 5:15 o’clock to her home in Clarksdale, Miss. There is a train shed at this station, used by both the Illinois Central Railroad and the Yazoo & Mississippi Valley Railroad, and there is a railing which separates the train from the other part of the station, where passengers wait for their trains. A gate is provided in this railing, and it is only through it that passengers can go to the trains. An employee of both railroads, known as the gatekeeper, stands at this gate, ex-' amines the tickets of the passengers passing through, and directs them to the proper train. On the date named, appellee presented her ticket to the gatekeeper, who examined it, and directed her to the train he said she was to take. She went to the train to which she was directed, • still exhibiting the ticket, which entitled her to passage from Memphis to Clarksdale, and which, was sold and issued to her by appellant. She was placed on the train by a man dressed in a uniform standing by the side of the car, and whom she understood to be one of the employees on the train. She was asked by the trainman the question, “Where to?” and she answered, “Clarksdale.” After the train had left Memphis, she was informed by the conductor that she was not on the Yazoo & Mississippi Valley train for Clarksdale, but on the Grenada accommodation train of the Illinois Central. This train left Memphis at five o’clock p. m. In order to get to her home in Clarksdale, she had to return to Memphis. At Bates-ville, Miss., she left the train going to Grenada, and was *162put on a train returning to Memphis. The car she had to travel in on this train was very uncomfortable, not sufficiently heated, with the glass in a window and door broken. The weather was very inclement, and the ground was covered with snow. She reached Memphis at 11.20 p. m., having been out on this unnecessary trip for over six hours. She spent the night at a hotel, and the next day reached her home in Clarksdale about noon. If she had left, according to her purpose, on the train for Clarksdale, she would have reached home about seven o’clock, after a journey of about two hours. From the exposure incident to the travel on the train to which she was wrongly directed, and on the train which she had to take in order to return to Memphis, and incident to the general delay in her journey home, she contracted and suffered from a severe attack of tonsilitis. The jury, on the trial of her ease against appellant, found a verdict in her favor for five hundred and seventy-three dollars and thirty-three cents, from which this appeal is prosecuted.
Appellant contends that the error committed by the trial court was in refusing instruction No. 4, asked by appellant, which is as follows: “The court instructs the jury, for the defendant, that if they believe from the evidence that plaintiff’s throat became sore and that she suffered therefrom, and that the same was caused by the car of the Illinois Central Railroad Company, on which she returned from Batesville to Memphis, being cold, they will not allow her any damages therefor, because the jury cannot allow this plaintiff any damages, unless the same were the proximate result of a negligent or wrongful act of some agent or employee of the Yazoo & Mississippi Valley Railroad Company.” We do not think that the court erred in refusing this instruction. In fact, a review of the instructions given in this ease convinces us that the law was properly and sufficiently presented to the jury in the instructions given for both the plaintiff and defendant. A review of all the facts in this case, taken together, in *163connection with the instructions given, shows that it was proper to refuse, instruction No. 4. The liability of appellant should be ascertained from all of the occurrences and succession of events following the act of its agent in directing appellee to the wrong train. We know that the subject of proximate cause has been vexatious to the courts. All questions of pertinent facts in a ease are for the jury’s consideration, and these include the facts from which may be drawn the conclusion as to what constitutes the proximate cause in a ease. 1 ‘ The true rule is that what is the proximate cause of an injury is ordinarily a question for the jury. It is not a question of science or of legal knowledge. It is to be determined as a fact, in view of the circumstances of fact attending it.” Milwaukee & St Paul R. R. Co. v. Kellogg, 94 U. S. 469, 24 L. Ed. 256.
It is well-nigh impossible to fix any definite rule on the subject of proximate cause. Each case, as arises, presents a somewhat different state of facts from others.. Therefore, in the present case, the facts were presented to the jury with a fair and sufficient statement of the general rules of law applicable, and from all these a jury rendered its decision. In-the case of Telephone Company v. Woodham, 99 Miss. 318, 54 South. 890, touching the question of the liability of a defendant where his negligence combines with that of another, or with any other independent intervening cause, this court, speaking through Smith, J., said: “In order that a person may be liable for damages resulting from his negligence, it is not necessary that his negligence should have been the sole cause of the injury. His negligence may be the proximate cause, where it concurs with one or more causes in producing an injury, and although the author, or authors, of such cause, or causes, may also be liable therefor.”
It will be noted in this case that appellee became the passenger of appellant when she purchased her ticket and went into appellant’s station, that she was thereupon *164entitled to receive the highest degree of care and attention, that by reason of being placed upon the wrong train she was required to take an unnecessary railroad trip of over six hours, riding in a poorly fitted car, on a very inclement night, and that she was delayed for a night and half a day in reaching her home, and that she suffered physically, not only during the time she was kept from her-home, but thereafter, in a spell of sickness resulting from the exposures during the unnecessary night trip. The jury had before it the evidence from which it could decide that all of the damages sustained by appellee in this case resulted from the failure of the agent of appellant to direct her to the proper train — in other words, the failure of appellant, through its agent, to fulfill its obligation to exercise the highest degree of care which it owed to appellee, its passenger. We will not disturb the jury’s verdict.

Affirmed.